United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                       UNITED STATES COURT OF APPEALS
                                FIFTH CIRCUIT                        November 29, 2005

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No.    04-60080


                        LUIS GERARDO HIGAREDA ADAM,

                                                                   Petitioner,

                                      versus

           ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                                   Respondent.



           Appeal from the Board of Immigration Appeals
                           (A78 355 868)


Before BARKSDALE and CLEMENT, Circuit Judges, and ENGELHARDT,

District Judge.*

PER CURIAM:**

     At   issue   is    the   denial   of   Luis   Gerardo    Higareda    Adam’s

application for asylum and withholding of removal and for relief

under the Convention Against Torture (CAT).                  Also at issue is

whether remand is necessary because of:             the Immigration Judge’s

claimed failure to give full and fair consideration to all of the

circumstances giving rise to Higareda’s claim; errors in the



     *
      District Judge of the Eastern District of Louisiana, sitting
by designation.
     **
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
record;   or    the   Board    of    Immigration        Appeal’s    (BIA)    summary

affirmance of the IJ’s decision.              DENIED.

                                       I.

      The following factual recitation is from Higareda’s testimony

before the IJ:    In 1998, Higareda, a native and citizen of Mexico,

was   elected   Mayor   of     the   City     of   Reynosa     in   the     State   of

Tamaulipas.     He was politically affiliated with a Senator and with

the Governor of Tamaulipas, both of whom were political opponents

of the Governor-Elect, Thomas Yarrington.                In early 1999, Higareda

took several actions opposed by Yarrington, including implementing

a program to combat narcotics trafficking.                After taking office in

February 1999, Yarrington told Higareda that he was going to

“screw” him in retaliation for Higareda’s opposition.

      In March 1999, Yarrington ordered an illegal state audit of a

public agency where Higareda served as General Manager.                         As a

result of the audit, criminal charges of embezzlement, abuse of

authority, and falsification of documents were brought against

Higareda; illegal arrest attempts followed.                Higareda was removed

as Mayor of Reynosa and replaced with a Yarrington crony.                       Law-

enforcement     programs      initiated       by   Higareda,    but   opposed       by

Yarrington, were cancelled.

      Higareda was admitted to the United States in April 2000

through a temporary visa, which expired that October.                         At his

deportation proceedings, Higareda admitted he had remained in the


                                          2
United States without authorization.   Higareda applied for asylum

and withholding of removal and for relief under CAT.

     In his asylum application, Higareda contended: he is innocent

of the charges against him in Mexico; his rights were violated by

the audit and criminal prosecution; the adverse actions he suffered

were politically motivated; his political opponents are still in

power; and he will be at risk of arrest, psychological torture, and

death if he returns to Mexico.   Although Higareda conceded that he

has legal remedies in Mexico, he expressed fear for his safety

while in jail there, pursuing those remedies.

     In addition to Higareda’s testimony at the hearing before the

IJ, a newspaper and television reporter from Mexico testified that:

as with Yarrington, the Mayor who replaced Higareda was reputed to

be involved in drug trafficking; and Higareda would be killed if

returned to Mexico and imprisoned.      Similarly, a human rights

organization representative testified that:      Higareda’s rights

would likely not be respected if he returned to Mexico; and he is

at risk of mental and physical torture and of being killed.

Additionally, the National Human Rights Commission summarized in a

letter to the IJ its determination that:   Higareda was “wronged”;

and his human rights had been violated by the Tamaulipas Attorney

General, a criminal district court judge, the Reynosa City Council,

and the Tamaulipas State Congress.




                                 3
       After the hearing, the IJ denied Higareda’s application,

finding that, although Higareda and his witnesses were credible,

Higareda wished to avoid criminal prosecution, not the requisite

political persecution.            Higareda appealed the IJ’s decision to the

BIA, which summarily affirmed the IJ’s decision without opinion.

                                              II.

       “Although this Court generally reviews decisions of the BIA,

not immigration judges, it may review an immigration judge’s

decision      when,   as    here,       the    BIA    affirms      without    additional

explanation.”     Moin v. Ashcroft, 335 F.3d 415, 418 (5th Cir. 2003).

When doing so, the IJ’s decision must be upheld “if there is no

error of law and if reasonable, substantial, and probative evidence

on the record, considered as a whole, supports the decision’s

factual findings”.           Id.        Under this standard, the alien must

demonstrate that the “evidence was so compelling that no reasonable

factfinder could conclude against it”,                  Chun v. INS, 40 F.3d 76, 78

(5th   Cir.    1994);      and,    in    this       regard,   an    IJ’s     findings    on

credibility are afforded “great deference”, see Efe v. Ashcroft,

293 F.3d 899, 905 (5th Cir. 2002).

                                              A.

                                              1.

       Higareda claims that the IJ erred in finding his criminal

prosecution did not equate with political persecution, thus denying

his application for asylum and withholding of departure.                                For


                                               4
political asylum, Higareda must prove that “a reasonable person in

the [same] circumstances would fear persecution”.                 Rojas v. INS,

937 F.2d 186, 189 (5th Cir. 1991) (noting that “[i]t is sufficient

under this standard to show that persecution is a reasonable

possibility”).       Under his claim for withholding of departure,

however, Higareda must prove “a clear probability of persecution”.

Id.    Because his asylum request presents a lesser burden, we will

examine it first.      Id.   (explaining that, under “these standards,

it is easier to qualify for asylum than for a withholding of

deportation”).

       The Attorney General has discretion to grant asylum to a

refugee under § 208(a) of the Immigration and Nationality Act

(INA).    8 U.S.C. § 1158(b)(1) (2000).         A refugee is an alien “who

is    unable   or   unwilling   to   return    to   ...   [his]    country   [of

nationality] because of persecution or a well-founded fear of

persecution on account of race, religion, nationality, membership

in a particular social group, or political opinion”.                     Id. §

1101(a)(42) (emphasis added).              The alien bears the burden of

showing a causal connection between the persecution and one of the

five enumerated grounds.        See INS v. Elias-Zacarias, 502 U.S. 478,

482 (1992).     The INA does not define persecution, but the term has

been construed to require showing “harm or suffering will be

inflicted upon [the alien] in order to punish [the alien] for

possessing a belief or characteristic a persecutor sought to


                                       5
overcome”.     Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994)

(internal citations and quotation marks omitted).

      Higareda claimed he came to the United States because he

feared for his life; he also feared he would be incarcerated if he

returned to Mexico and for his safety while in jail.          The IJ found,

however, that Higareda was “fleeing because of prosecution and not

persecution”.    Reasoning that “[p]rosecution for violation of the

law   of   general   applicability   is   not   persecution    unless   the

punishment is threatened for an invidious reason”, the IJ found

that, in this instance, “[c]riminal prosecution does not constitute

persecution”.    Because Higareda had not availed himself of the

legal means available for defending himself in Mexico, the IJ

concluded that Higareda merely fears “prosecut[ion] for the alleged

crime that he is being accused of ... [which] does not lead to

persecution but prosecution”.

      As stated by the IJ, criminal prosecution can equate with

persecution.     Lin v. INS, 238 F.3d 239, 244 (3d Cir. 2001)

(summarizing the circuit’s precedent that fear of prosecution may

constitute persecution “if the prosecution is motivated by one of

the enumerated factors, such as political opinion, and if the

punishment under the law is sufficiently serious to constitute

persecution”); Abdel-Masieh v. INS, 73 F.3d 579, 584 (5th Cir.

1996) (“While punishment of criminal conduct in itself is not

persecution,    where    that   punishment      ...   is   ‘excessive    or


                                     6
arbitrary’[] and is motivated by one of the specified grounds, such

punishment would constitute persecution under the Act.”) (internal

citation and quotation marks omitted).

       Higareda       has    not     demonstrated    a     well-founded      fear    of

persecution,      but       rather    appears   to   be    fleeing    from   criminal

prosecution.      Therefore, Higareda has not shown “the evidence [is]

so compelling that no reasonable factfinder could conclude against

it”.    Efe, 293 F.3d at 905.

                                           2.

       Because Higareda fails to satisfy his burden of proving a

well-founded fear of persecution in seeking asylum, he fails to

prove    the     higher       “clear     probability       standard”    in    seeking

withholding of removal.              Castillo-Rodriguez v. INS, 929 F.2d 181,

185 (5th       Cir.   1991)     (“In    affirming    the    Board’s    finding      that

[Petitioner] is ineligible for asylum under section 208(a), we

necessarily conclude that he is ineligible for withholding of

deportation as well.”).

                                           3.

       To obtain relief under CAT, Higareda must prove “that it is

more likely than not that he ... would be tortured if removed to

[Mexico]”.      8 C.F.R. § 208.16(c)(2) (2005).               Although Higareda’s

ineligibility for asylum does not necessarily preclude finding

eligibility for protection under CAT, the evidence offered by

Higareda falls far short of the high bar to obtain such relief,


                                            7
especially considering that Higareda’s CAT claim was directly

related to his asylum claim.    See Farah v. Ashcroft, 348 F.3d 1153,

1156-57 (9th Cir. 2003); see also Roy v. Ashcroft, 389 F.3d 132,

140 (5th Cir. 2004) (“The CAT standard for relief does not require

persecution, but the higher bar of torture.”) (internal citation

and quotation marks omitted).

     To support his CAT claim, Higareda relies again on reports

offered to the IJ, which state that the practice of torture still

exists in Mexico.   That such practice may exist in Mexico does not

prove that it is more likely than not that Higareda will be

tortured if returned there.       Higareda fails to show that “the

evidence is so compelling that no reasonable fact finder could fail

to find [him] eligible for CAT relief”.     Id.

                                  B.

                                  1.

     Higareda claims that remand is necessary because the IJ did

not give full and fair consideration to all of the circumstances

giving rise to Higareda’s claims.       The IJ’s decision, however,

reflects a thorough determination based on a complete review of the

record evidence.    Further, as we have stated concerning the BIA,

the IJ had no duty “to write an exegesis on every contention.   What

is required is merely that [he] consider the issues raised, and

announce [his] decision in terms sufficient to enable a reviewing

court to perceive that [he] has heard and thought and not merely


                                   8
reacted”.   Efe, 293 F.3d at 908 (internal citation and quotation

marks omitted).

                                  2.

     Higareda also contends that remand is necessary to correct

errors in the record.     Although there do appear to be numerous

errors in the transcript, the parties do not substantially disagree

regarding the underlying facts; and Higareda has not shown that the

inaccuracies of the transcript have prejudiced him.                See United

States v. Neal, 27 F.3d 1035, 1044 (5th Cir. 1994), cert. denied,

513 U.S. 1179 (1995).

                                  3.

     Finally, Higareda claims the BIA erred in employing summary

affirmance procedures.     See 8 C.F.R. § 1003.1(a)(7)(ii) (2004)

(allowing a single member of the BIA to affirm the IJ’s decision,

without opinion, if the member determines that the IJ reached the

correct result; that any errors were harmless or nonmaterial; and

that: “the issue on appeal is squarely controlled by existing Board

or federal court precedent”; or “the factual and legal questions

raised on appeal are so insubstantial that three-Member review is

not warranted”).      Because   the       IJ’s   decision   is   supported   by

substantial evidence, remand for additional review by the BIA is

not required.   See Garcia-Melendez v. Ashcroft, 351 F.3d 657, 662-

63 (5th Cir. 2003).




                                      9
                         III.

For the foregoing reasons, the petition for review is

                                                  DENIED.




                          10